Johnson, C. J. The judgment of the court below is rendered in favor of the State of Arkansas, against William B. Borden, Ebene-zer Walters, Thomas W. Newton, David J'. Baldwin, Joseph Fen-no, Benjamin J. Borden, Peter T. Crutchfield and John Wassell. The writ of error commands the clerk of Pulaski Circuit Court to certify the record and proceedings in a case wherein the State of Arkansas, for the use of Samuel Robinson, is plaintiff, and William B. Borden and others, are defendants. There is a manifest variance between the judgment actually rendered in the court below, and the one described in the writ of error. The question presented by the motion in this case cannot now be regarded as open, as it has already been fully settled by the repeated adjudications,of this court. We do not deem it necessary to re-argue the point involved, as the cases of Gasquett & Co. v. Berry, 1 Eng. R. 246; Jackson v. Wight, ib. 387; and Miller v. Heard & Co., ib. 76, are conclusive upon the question. The motion is therefore sustained, and the writ quashed.